DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,832,414. Although the claims at issue are not identical, they are not patentably distinct from each other because patent '414 fully discloses the features of the instant application .  See Below:
Regarding claims 21, 29 and 38 patents ‘414 discloses,
Receiving image data comprising first segmentation information (note claim 1, col. 31 lines 8-10); 
Receiving sensor data from at least one of a light detection and ranging (LIDAR) sensor, a radio detection and ranging (RADAR) sensor, or a sound navigation and ranging (SONAR) sensor (note claim 1, col. 31 lines 11-14); 
 Associating the sensor data with the first segmentation information as part of a training dataset (note claim 1, col. 31 lines 15-16); and 
Training a sensor data segmentation model using the training dataset to output second segmentation information in response to receiving at least one of additional lidar data, additional radar data, or additional sonar data (note claim 1, col. 31 lines 17-25).

Regarding claims 22 and 30 patents ‘414 discloses,
 	Wherein associating the sensor data with the first segmentation information comprises: determining, based at least in part on the first segmentation information and a portion of the sensor data, a classification associated with a type of an object (note claim 2, col. 31 lines 28-31); and associating the classification with the portion of the sensor data (claim 2, col. 31 lines 32-33).

Regarding claims 23, 31 and 40 patents ‘414 discloses,
 	Capturing a portion of the image data at a first time (note claim 3, col. 31 lines 35-36); 
Capturing a portion of the sensor data at a second time (note claim 3, col. 31 lines 37-38); 
Determining a time difference between the first time and the second time (note claim 3, col. 31 lines 45-46); and 
Determining at least one of temporal alignment information or spatial alignment information associated with the portion of the sensor data and the portion of the image data based at least in part on the time difference.

Regarding claims 24 and 32 patents ‘414 discloses,
 	Receiving second image data; and 
 	Determining a location of an object in the second image data based at least in part on the second segmentation information (note claim 4, col. 31 lines 56-58).

Regarding claims 25 and 33 patents ‘414 discloses,
 	Wherein the second segmentation information is output based on steps between kernels of the sensor data segmentation model along a length dimension that are higher than steps between the kernels of the sensor data segmentation model along a height dimension (claim 5).

Regarding claims 26 and 34 patents ‘414 discloses,
 	Identifying a discontinuity associated with the sensor data; and disregarding a portion of the sensor data associated with the discontinuity (note claim 6).

Regarding claims 27, 35 and 39 patents ‘414 discloses,
 	Wherein the sensor data comprises LIDAR sensor data received from the LIDAR sensor, the operations further comprising: segmenting, by the sensor data segmentation model, the LIDAR sensor data as third segmentation information; and storing the third segmentation information (note claim 7).

Regarding claims 28 and 36 patents ‘414 discloses,
 	Transmitting the sensor data segmentation model to an autonomous vehicle, the autonomous vehicle configured to generate a trajectory based at least in part on the sensor data segmentation model (note claim 8).

Regarding claim 37 patents ‘414 discloses,
 	Receiving additional sensor data comprising the at least one of the additional lidar data, the additional radar data, or the additional sonar data, the additional sensor data being described in cylindrical or spherical coordinates (claim 7);
 	Associating the additional sensor data with planar coordinates (claim 7);
 	Segmenting, by the sensor data segmentation model, the additional sensor data as the segmented sensor data (claim 7); and
 	Outputting, by sensor data segmentation model, the segmented sensor data (claim 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.

March 21, 2022

/GREGORY M DESIRE/Primary Examiner, Art Unit 2664